             Case 1:20-cv-06458-VEC Document 4 Filed 10/08/20 Page 1 of 2




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com                                 USDC SDNY
Ashly E. Sands (AS 7715)                                  DOCUMENT
asands@ipcounselors.com                                   ELECTRONICALLY FILED
Brieanne Scully (BS 3711)                                 DOC #:
bscully@ipcounselors.com                                  DATE FILED: 10/8/2020
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Smart Study Co., Ltd.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 SMART STUDY CO., LTD.,                                    ORDER TO UNSEAL

 Plaintiff                                                    20-cv-6458 (VEC)

 v.

 AOVCL GLOBAL INC, BIGBUTER, BJQHAN,
 BORANG, CHENGBO, CLIFF HOME, DRAGON BABA,
 EOSOLAR, HLENYOY, IEUMAZ, INNOHERO,
 JAMLLY, KANGKANG DIRECT, LEBERY, LICIEN
 SUNSHINE, LONGMENGMENG, MISS LUOPAN,
 MITY RAIN, MIXTOYS, MOTORUS93, MSUYDSN ,
 NAMI PRODUCTS, NETELUO , OLIVILO , ROHERO,
 SAKOLLA, SHOP AND HAPPY, SLIGHTECH NORTH
 AMERICA, TICIAGA, TINABLESS COME STORE and
 WENSTYER,

 Defendants
          Case 1:20-cv-06458-VEC Document 4 Filed 10/08/20 Page 2 of 2




       WHEREAS the Court orders that this Action be unsealed and Records Management upload

all documents filed to date on the Electronic Case Filing system.


SO ORDERED.

                          October 2020, at _______
SIGNED this 8_____ day of ________,         4:00 p.m.__.m.
New York, New York

                                                         ________________________________
                                                          HON. VALERIE E. CAPRONI
                                                         UNITED STATES DISTRICT JUDGE




                                                1
